** ENHANCED OPINION ** OPINION — AG — ** ORDER FOR REMOVAL — GOVERNOR — STATE AGENCY ** THIS OPINION DEALS WITH AN ORDER FROM THE GOVERNOR ORDERING THE REMOVAL OF PUBLIC OFFICERS FROM THE OKLAHOMA PLANNING AND RESOURCES BOARD . . . QUESTION ADDRESSED: (1) DID THE ATTACHED ORDER EFFECTIVELY ACT TO REMOVE THE NAMED MEMBERS OF THE OKLAHOMA PLANNING AND RESOURCES BOARD (2) WHAT PERSONS ARE PRESENTLY THE LAWFUL MEMBERS OF THE PLANNING AND RESOURCES BOARD (3) ARE THE ACTIONS OF THE OKLAHOMA PLANNING AND RESOURCES BOARD WHICH WERE AUTHORIZED OR TAKEN BY THE PERSON APPOINTED BY GOVERNOR NIGH SUBSEQUENT TO SAID " ORDER FOR REMOVAL " IN CONJUNCTION WITH THE MEMBERS OF THE BOARD NOT REMOVED, BINDING ON SAID BOARD AND/OR STATE OF OKLAHOMA. (REMOVAL OF PUBLIC OFFICERS, OUSTER, GOVERNOR ORDER, DE FACTO OFFICERS, EXECUTIVE ORDER, APPOINTMENT STATE BOARD, AGENCY, APPOINTING POWER) CITE: 74 Ohio St. 2 [74-2], 74 Ohio St. 344.19 [74-344.19] (CHARLES NESBITT)